DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is a response to Applicant’s arguments and amendment filed 10/01/2021. Claims 1, 5 and 8 are amended. Claims 3-4, 6-7, 9, 11-12 and 14-20 are cancelled. Claims 1-2, 5, 8, 10 and 13 are currently pending.
The rejection of claim 12 under 35 U.S.C. 112(d) has been withdrawn due to applicant’s cancellation of the claim.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/01/2021, with respect to the rejection(s) of claim(s) 1-2, 4-5, 10 and 12 under 35 U.S.C. 103 as being unpatentable over Rohaninejad in view of Jackson, III; claim 8 under 35 U.S.C. 103 as being unpatentable over Rohaninejad in view of Jackson, III and Jones; and claim 13 under 35 U.S.C. 103 as being unpatentable over Rohaninejad in view of Jackson, III and Dominguez, have been fully considered but are not persuasive, in combination with the amendments to the claims. Therefore, the rejection has been modified incorporating the newly added limitations, necessitated by the amendments to the claims.
	Applicant argues 1) Jackson, III is non-analogous art because it’s not from the same field of endeavor and is not reasonably pertinent to the problem faced by applicant; 2) hindsight has been relied upon regarding the spherical nature of the magnet; and 3) Rohaninejad cannot be modified by Jones teaching the closed loop, because Rohaninejad discloses the free end of the tether being pulled on, and modifying with the closed loop would cause the device of Rohaninejad to lose this functionality.

	With respect to applicant’s second argument, it is respectfully submitted hindsight has not been relied upon regarding the spherical nature of the magnet. The instant spec. discloses the magnet having a spherical shape or any other suitable shape (para. [0080] of published application). Therefore, one of ordinary skill would’ve understood, in light of the specification, the shape of the magnet of Rohaninejad could be modified with the spherical shape of the magnet as taught by Jackson, III, which is in the same field of endeavor, and operate with either shape of the magnet as discussed below.
	With respect to applicant’s third argument, Rohaninejad teaches the free end of the tether pulled to cinch the tether (para. [0063]), however, one of ordinary skill would’ve understood the tether of Rohaninejad could be modified with a closed loop capable of being pulled and still meet the claimed invention. Rohaninejad does not teach away from a modification, and one of ordinary skill would’ve understood the closed loop of Jones could be cinched if desired, since Rohaninejad discloses a locking mechanism within the magnet, and a closed loop would further allow for a more compact configuration of the tether, instead of a free end of the tether potentially catching or getting lodged in an undesirable location within the body cavity.
	Accordingly, applicant’s arguments are not persuasive and the claims stand rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, the claim recites “the collar” in line 2. There is insufficient antecedent basis for this limitation in the claim, since a collar has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to be dependent off of claim 2, which introduces an elongated collar.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rohaninejad (US 2014/0243586 A1) in view of Jackson, III (US 2009/0224561 A1) and Jones (US 2007/0162053 A1) (all references previously of record).
	Regarding claim 1, Rohaninejad discloses (abstract; Paras. [0045]-[0050] and [0059]-[0063]; Figs. 1-5F and 11A-11I) a clip, comprising: 
	a pair of jaws (134 and 136, Para. [0050]) configured to move between an open configuration and a closed configuration to grasp tissue therebetween (Para. [0050] and Figs. 5A-5F); 
	a magnet (magnetic element 16, see also magnetic element 516, Paras. [0046] and [0056]) defining a channel therethrough (Figs. 9A-9B depict magnetic element 516 including passage 550, Para. [0056]); and 
	a tether (18) coupling the pair of jaws and the magnet to one another (Para. [0045]), wherein the tether extends through the channel of the magnet (Para. [0056]; Figs. 9A-9B).
	However, Rohaninejad fails to disclose the magnet having a spherical shape and a radial center defining a channel therethrough, the magnet being configured to engage another spherically-shaped 
	Jackson, III teaches (Paras. [0034]-[0035]; Fig. 4), in the same field of endeavor, a surgical magnetic retrieval tool including a magnet having a spherical shape (20, Para. [0035]; Fig. 4) and a radial center defining a channel therethrough (Para. [0035]; Fig. 4), a tether extending through the channel (tether 12 extends through hole 22, Para. [0035]; Fig. 4).
	Therefore, Rohaninejad fails to disclose the magnet including a spherical shape, but teaches the magnet including a rectangular shape and a channel for a tether to extend through, and Jackson, III teaches a magnet including a channel for a tether to extend through and a spherical shape, and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the magnet including a spherical shape, instead of the rectangular shape as disclosed by Rohaninejad, because Jackson, III teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either the magnet having a spherical shape or a rectangular shape. Further note applicant places no criticality on the shape of the magnet (see Para. [0080] of the instant spec., where the magnet may have a spherical shape or any other suitable shape).
	The combination of Rohaninejad and Jackson, III further teaches the magnet being configured to engage another spherically-shaped magnet of another clip positioned within a body cavity (one of ordinary skill would’ve understood the spherically-shaped magnet to be fully capable of engaging another spherically-shaped magnet positioned within the body cavity due to its magnetic properties, since the following limitation is functional and magnet 16 of Rohaninejad has magnetic properties 
	Rohaninejad (as modified) still fails to teach wherein the tether is a closed loop.
	Jones teaches (Para. [0089]; Fig. 4), in the same field of endeavor, a delivery device for staples including a suture (32) looped around a secondary structure (catheter 30, Fig. 4) via a closed loop (Paras. [0088]-[0089]; Fig. 4).
	Therefore, Rohaninejad (as modified) fails to teach the tether forming a closed loop, but does teach an appropriate attachment mechanism to attach the tether and magnetic element (Figs. 9A-9B of Rohaninejad), and Jones teaches an appropriate attachment mechanism for a tether to a secondary structure including a suture forming a closed loop, and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the tether including a suture forming a closed loop, instead of the attachment mechanism as taught by Rohaninejad (as modified), because Jones teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either the tether including a stopping mechanism as taught in Rohaninejad (as modified) or the closed loop.
	Regarding claim 2, Rohaninejad (as modified) teaches the device of claim 1. Rohaninejad further discloses an elongated collar (bayonet connector 26 of shaft 30, Figs. 3-4A) configured to be detachably coupled to a surgical instrument (bayonet connector is detachably secured to tissue grasper, Paras. [0047] and [0050]), wherein the pair of jaws is deployable from the collar (Para. [0062]).
	
	Regarding claim 5, Rohaninejad (as modified) teaches the device of claim 1. Rohaninejad further discloses wherein the pair of jaws is movable relative to the collar between a proximal position, in which the pair of jaws is in the closed configuration, and a distal position, in which the pair of jaws is in the open configuration (Para. [0050] describes opening and closing of the jaws via piston 150, which are movable in both a proximal position and a distal position relative to the bayonet connector since the grasper is pushed off the bayonet connector, and therefore can be released distally from a proximal position to a distal position relative to the bayonet connector, Paras. [0047] and [0050]; Figs. 4A-4C).
	Regarding claim 8, Rohaninejad (as modified) teaches the device of claim 1. Rohaninejad (as modified) further teaches wherein the tether has two ends crimped to one another (ends of closed loop crimped to one another via crimp band 33 and heat-shrink sleeve 34 of Jones, paras. [0088]-[0089]; fig. 4 of Jones).
	Regarding claim 10, Rohaninejad (as modified) teaches the device of claim 1. Rohaninejad (as modified) further teaches wherein the tether is a suture (closed loop includes suture, paras. [0088]-[0089] of Jones).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rohaninejad in view of Jackson, III and Jones as applied to claim 1 above, and further in view of Dominguez (US 2009/0043246 A1).
	Regarding claim 13, Rohaninejad (as modified) teaches the device of claim 1.
	Rohaninejad (as modified) further teaches wherein the tether is free from metallic material (closed loop formed from suture material, which one of ordinary skill would’ve understood to be free of metallic material, paras. [0088]-[0089]; fig. 4 of Jones).
	However, Rohaninejad (as modified) fails to teach wherein each of the pair of jaws is free from metallic material.

	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rohaninejad’s (as modified) pair of jaws to be free of metallic material, as taught by Dominguez, in order to provide instruments to be properly used with magnets (Para. [0010]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0130418 A1 to Jenson, disclosing a retrieval device including a spherically-shaped magnet.
US 2017/0035520 A1 to Duan, disclosing a device including a clip and a spherically-shaped magnet.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771              

/DIANE D YABUT/Primary Examiner, Art Unit 3771